In an action to dissolve a partnership and for an accounting, an interlocutory judgment was directed in favor of plaintiff. Interlocutory judgment modified by inserting after the word “ had ” in the second ordering'paragraph of the interlocutory judgment, the words “ by plaintiff and defendant; ” and further by inserting a provision that the counterclaim be dismissed. As thus modified, the interlocutory judgment is unanimously affirmed, without costs. Under the facts disclosed by this record it is necessary that both parties account. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. The appeal from the decision is dismissed. Present—Lazansky, P. J., Cars-well, Johnston, Adel and Close, JJ. Settle order on notice.